Citation Nr: 1409099	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service for a broken right ankle.

In November 2011, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Because that hearing tape was inaudible, she was afforded an additional videoconference hearing before a different Acting VLJ in September 2013.  A transcript of the September 2013 hearing is available.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2011, the Veteran testified at a videoconference hearing before a VLJ, but because that hearing tape was inaudible, he was afforded an additional videoconference hearing before a different Acting VLJ in September 2013.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings cover one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  

In accordance with Arneson, in January 2014, the Veteran was sent a letter, giving her the opportunity to have a third hearing before a third VLJ.  In January 2014, the Veteran responded, indicating she wanted to appear at a third hearing via videoconference before a third VLJ.  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before the third VLJ who will participate in the panel decision.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board pursuant to Arneson. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


